TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel: Pursuant to 28 U.S.C. § 1407, plaintiffs in a District of New Jersey action seek centralization of the actions listed on Schedule A in the District of New Jersey. The plaintiffs’ motion encompasses three actions pending in three districts.1
No party opposes centralization of this litigation concerning the marketing of various premium wrinkle creams and serums. Defendants L’Oréal USA, Inc., Lancome, Inc. and Lancome Luxury Products, LLC (collectively L’Oréal) support plaintiffs’ motion in its entirety, while plaintiff in the Southern District of Florida action suggests centralization in the Southern District of Florida. Plaintiffs in a potential tag-along action pending in the Central District of California also support centralization in the District of New Jersey and, alternatively, suggest selection of the Central District of California as the transferee district.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization under Section 1407 in the District of New Jersey will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These three putative nationwide class actions share factual questions arising out of defendants’ marketing of certain L’Oreal/Lancome premium anti-aging wrinkle creams and serums.2 Plaintiffs contend that defendants made numerous representations about the effectiveness of the products’ anti-aging and restorative properties that were either not sufficiently supported, misleading or false. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
We are of the opinion that the District of New Jersey, where the first-filed action is pending, is an appropriate transferee district for this litigation. All actions were filed within a short time period, but the action pending in this district is slightly more procedurally advanced and contains more extensive allegations regarding de*1382fendants’ conduct than the other actions, which were filed after the Food and Drug Administration’s September 7, 2012, warning letter to defendants. By assigning this litigation to Judge William J. Martini, we are selecting a jurist experienced in multidistrict litigation to steer this controversy on a prudent course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of New Jersey are transferred to the District of New Jersey and, with the consent of that court, assigned to the Honorable William J. Martini for centralized pretrial proceedings with the action listed on Schedule A and pending in that district.
SCHEDULE A
MDL No. 2415 — IN RE: L’OREAL WRINKLE CREAM MARKETING AND SALES PRACTICES LITIGATION

Southern District of Florida

Constanza Nino v. L’Oreal USA, Inc., et al., C.A. No. 1:12-23462

Northern District of Illinois

Mary Rawson v. L’Oreal USA, Inc., C.A. No. 1:12-07725

District of New Jersey

Lydia Fabend, et al. v. L’Oreal USA Inc., et al., C.A. No. 2:12-03571

. The Panel has been notified of three additional related actions pending in three districts. These actions and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.


. These products include Lancome Genifique, High Resolution, Renergie, Visionnaire, and Absolue Night Precious Cells.